NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 19-1920
                                     ______________

                           UNITED STATES OF AMERICA,

                                             v.

                                  WILSON RAMIREZ,
                                 a/k/a Beja, a/k/a Enano,
                                                 Appellant
                                    ______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                          D.C. Crim. No. 1-09-cr-00579-001
                        District Judge: Hon. Renée Marie Bumb
                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 24, 2019
                                  ______________

               Before: GREENAWAY, JR., PORTER, and GREENBERG,
                               Circuit Judges

                               (Filed: November 13, 2019)

                                     ______________

                                        OPINION
                                     ______________




       
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
PORTER, Circuit Judge.

      Wilson Ramirez moved for a sentence reduction because an amendment to the

United States Sentencing Guidelines reduced the guideline range for his drug offense.

The District Court granted Ramirez’s motion, reducing his sentence to the higher end of

the newly amended range. But the District Court also included a twenty-four-month

upward variance in Ramirez’s modified sentence—the same upward variance that the

District Court imposed in Ramirez’s original sentence. Ramirez complains on appeal that

the District Court abused its discretion when it imposed his new sentence. We disagree.

Because Ramirez’s new sentence is reasonable, we will affirm.

                                            I

      In May 2010, Ramirez pleaded guilty to (1) conspiracy with intent to distribute, in

violation of 21 U.S.C. § 846, and (2) possession of a weapon by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1). The guideline range for these offenses was 168 to 210

months. The District Court ultimately imposed a 234-month sentence, which included a

twenty-four-month upward variance. Ramirez appealed his original sentence, and we

affirmed his sentence of 234 months’ imprisonment. See United States v. Ramirez, 460 F.

App’x 119, 120–22 (3d Cir. 2012).

      In 2014, the Sentencing Commission promulgated a new amendment to the

Sentencing Guidelines: Amendment 782. The amendment affected the guideline ranges

for offenses involving certain drug quantities—including the quantity associated with

Ramirez’s drug offense. See U.S.S.G. app. C, amend. 782 (Supp. Nov. 1, 2014).

Specifically, it reduced the base-offense levels calculated under U.S.S.G. § 2D1.1 by two

                                            2
levels. See id. Amendment 782 applies retroactively. U.S.S.G. app. C, amend. 788 (Supp.

Nov. 1, 2014); see United States v. Thompson, 825 F.3d 198, 202 (3d Cir. 2016).

      Because of Amendment 782, Ramirez moved for a sentence reduction under 18

U.S.C. § 3582(c). The government and Ramirez agreed that the new guideline range for

Ramirez’s sentence was 140 to 175 months. Ramirez moved for a reduced sentence of

140 months. The government deferred to the District Court’s discretion in modifying

Ramirez’s sentence. But it argued that, if the District Court reduced Ramirez’s sentence,

the District Court should still impose the twenty-four-month upward variance.

      The District Court granted Ramirez’s motion and reduced his sentence to 199

months. The District Court first found that the applicable guideline range under

Amendment 782 was 140 to 175 months. Then, it considered the appropriate sentencing

factors. The District Court ultimately imposed the new sentence, which still included the

twenty-four-month upward variance. Ramirez timely appealed.

                                            II

      The District Court had jurisdiction over the criminal action under 18 U.S.C.

§ 3231. And it had jurisdiction to consider Ramirez’s motion for a sentence reduction

under 18 U.S.C. § 3582(c). We have jurisdiction over Ramirez’s appeal under 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742(a).

                                           III

      Ramirez challenges his reduced sentence. We review an appeal of a sentence

reduction for abuse of discretion. See Thompson, 825 F.3d at 203 (citation omitted).



                                            3
       When considering a sentence modification, a district court performs a two-step

analysis. First, it must decide whether the Sentencing Commission reduced the relevant

sentencing range, which would make the prisoner eligible for a sentence reduction. See

Dillon v. United States, 560 U.S. 817, 827 (2010). When the Sentencing Commission

reduces a sentencing range for a prisoner’s offenses, a district court may then consider

reducing that prisoner’s sentence. See 18 U.S.C. § 3582(c). No one disputes that

Amendment 782 reduced the sentencing range for Ramirez’s drug offense. Thus, the first

step of the analysis is not at issue.

       Second, when a district court modifies a sentence, it must examine the appropriate

sentencing factors. These include the 18 U.S.C. § 3553(a) factors. See § 3582(c)(2); see

also Dillon, 560 U.S. at 827. We have also considered whether a prisoner threatens public

safety. See United States v. Styer, 573 F.3d 151, 154 (3d Cir. 2009). And a district court

may consider—but need not take into account—a prisoner’s post-sentence conduct.

U.S.S.G. § 1B1.10, cmt. n.1(B)(iii); see Styer, 573 F.3d at 154 n.4.

       Ramirez’s appeal focuses on the second step of the analysis. When reviewing an

appeal of a sentencing modification, we ultimately “ensure that the sentence, even if

beyond the guideline range, is ‘within the broad range of possible sentences that can be

considered reasonable in light of the § 3553(a) factors.’” Styer, 573 F.3d at 155 (quoting

United States v. Wise, 515 F.3d 207, 218 (3d Cir. 2008)). And we will reverse a sentence

only when “no reasonable sentencing court would have imposed the same sentence on

that particular defendant for the reasons the district court provided.” United States v.

Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

                                              4
       The District Court properly exercised its discretion by reducing Ramirez’s

sentence to 199 months. It also did not abuse its discretion by reimposing the twenty-

four-month upward variance. The District Court again considered the § 3553(a) factors.

And the District Court determined that “its analysis of these factors ha[d] not changed

since the time [Ramirez] was sentenced[.]” App. 16. The District Court therefore found

that the factors “weigh[ed] in favor of an upward variance from the [g]uideline range.”

Id.

       Next, the District Court considered the public-safety factor. It found that

Ramirez’s criminal history weighed against reducing his sentence. It also found that

“[s]pecific deterrence by a greater sentence remain[ed] warranted.” Id. (citation omitted).

And lastly, the District Court evaluated Ramirez’s post-sentencing conduct. It found that

Ramirez “was not a model prisoner, having committed six infractions that resulted in

disciplinary sanctions.” App. 17 (citation omitted). Based on all the factors, the District

Court reasonably imposed the 199-month sentence, including the twenty-four-month

upward variance.

       Ramirez raises three arguments on appeal, but all three ring hollow. First, he

claims that applying the twenty-four-month upward variance to his modified sentence

leads to a disproportionately higher variance than the one originally imposed by the

District Court. But “it is unsurprising that changing the applicable range may lead a judge

to choose a nonproportional point on the new range. We see nothing that favors the one

or the other.” Chavez-Meza v. United States, 138 S. Ct. 1959, 1966 (2018). And we “must

give due deference to the district court’s decision that the § 3553(a) factors, on a whole,

                                              5
justify the extent of the variance.” Wise, 515 F.3d at 218 (quoting Gall v. United States,

552 U.S. 38, 51 (2007)) (other citation omitted). Thus, Ramirez’s first argument falls

short.

         Ramirez’s last two arguments are disagreements with how the District Court

weighed the appropriate sentencing factors. Ramirez complains that the District Court’s

analysis of both the § 3553(a) factors and Ramirez’s threat to public safety focused too

much on concerns from his original sentencing. Ramirez also believes that the District

Court failed to give proper weight to his positive, post-sentence conduct. But “a district

court’s failure to give mitigating factors the weight a defendant contends they deserve

[does not] render[ ] the sentence unreasonable.” United States v. Bungar, 478 F.3d 540,

546 (3d Cir. 2007) (citations omitted). So Ramirez’s last two arguments likewise fail.

         In sum, the District Court’s reasoned analysis is more than enough for us to

conclude that its “explanation … fell within the scope of the lawful professional

judgment that the law confers upon the sentencing judge.” See Chavez-Meza, 138 S. Ct.

at 1968 (citation omitted). None of Ramirez’s arguments disturbs this conclusion.

                                            *****

         The District Court did not abuse its discretion when it imposed the modified

sentence on Ramirez. Thus, we will affirm.




                                              6